Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 27, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Initially, we note that dissatisfaction with one’s work assignment does not constitute good cause for leaving employment (see Matter of Cherry [Commissioner of Labor], 18 AD3d 937, 938 [2005]; Matter of Leonetti [Commissioner of Labor], 10 AD3d 837, 837 [2004]). Since the record reveals that claimant failed to report for work after being reassigned to a new location due to repeated incidents of tardiness, substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant voluntarily left her employment without good cause (see Matter of Johnson [Commissioner of Labor], 10 AD3d 841, 841 [2004]; Matter of DeCarlo [Commissioner of Labor], 6 AD3d 1003, 1003 [2004]). Claimant’s contention that she did not quit but, rather, was fired created a credibility issue for the Board to resolve (see Matter of Adorisio [Commissioner of Labor], 18 AD3d 942, 942-943 [2005]; Matter of Giustino [Commissioner of Labor], 11 AD3d 803, 804 [2004]). Furthermore, we find no rea*845son to disturb the Board’s finding that claimant made willful false statements to obtain benefits inasmuch as she stated on her application that she had been fired (see Matter of Franco [Commissioner of Labor], 15 AD3d 828, 829 [2005]; Matter of Parisi [Commissioner of Labor], 284 AD2d 881 [2001]).
Cardona, P.J., Crew III, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.